Title: To Benjamin Franklin from Massachusetts House of Representatives Committee, 25 June 1764
From: Massachusetts House of Representatives Committee
To: Franklin, Benjamin


Sir,
Boston June 25th. 1764.
The House of Representatives of his Majesty’s Province of the Massachusetts Bay at the Session of the General Assembly in May last, being informed of the late Act of Parliament relating to the Sugar Trade with the foreign Colonies, and the Resolutions of the House of Commons relating to the Stamp Duties and other Taxes proposed to be laid on the British Colonies, were humbly of Opinion, that those Measures have a Tendency to deprive the Colonists of some of their most essential Rights as British Subjects, and as Men; particularly the Right of assessing their own Taxes and being free from any Impositions but such as they consent to by themselves or Representatives.
Our Agent informs us, that in a Conference he had with Mr. Greenville on these Subjects, he was told that the Ministry were desirous of consulting the Ease, the Quiet and Goodwill of the Colonies.
Such Expressions induce us to hope that there is Nothing punitive in these Measures, and that humble dutiful Remonstrances may yet have their Effect. But if while these Things are thus publickly handled, no Claim is made, no Remonstrance preferred on the Part of the Colonies, such Silence must be interpreted a tacit Cession of their Rights, and an humble Acquiescence under all these Burdens.
The House have wrote fully upon this Subject to the Agent of this Province, and directed him to remonstrate against these Measures, and to endeavour a Repeal of said Act, and if possible to prevent the Imposition of any further Duties and Taxes on the Colonies. For this Purpose they were desirous of the united Assistance of the several Colonies in a Petition against such formidable Attacks upon what they conceive to be the inseparable Rights of British Subjects; and that the Agents of the several Colonies might be directed by the Representatives of the People on the Continent of North America to unite in the most serious Remonstrance against Measures so destructive of the Liberty, the Commerce and Property of the Colonists, and in their Tendency so pernicious to the real Interest of Great Britain.
The House have done us the Honour to appoint us a Committee in the Recess of the General Court to inform the several Houses of Representatives of this Continent of their Desires; and we do our selves the Honour to subscribe ourselves, Your most, Humble Servants,




James Otis.



Thomas Cushing



Oxenbridge Thacher



Thomas Gray



Edw Sheaffe



